Citation Nr: 1534358	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-27 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a June 1972 decision of the Board of Veterans' Appeals should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issue of entitlement to an effective date prior to May 22, 1995, for the award of a 10 percent rating for a left cheek scar, is the subject of a separate decision.)  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971. 

In a June 1972 decision, the Board of Veterans' Appeals (Board) denied entitlement to compensable ratings for scars of the face and head.  In November 2012, the moving party sent the Board an Informal Hearing Presentation indicating that the June 1972 Board decision that initially denied increased ratings for such conditions was clearly and unmistakably erroneous.  

To the extent that Veteran's representative has also contended that there was clear and unmistakable error in an April 1971 rating decision; that decision was subsumed by the Board decision considered herein.  The Court has held that no clear and unmistakable error under 38 C.F.R. § 3.105(a) exists as a matter of law with respect to an agency of original jurisdiction decision that is affirmed or upheld by the Board because such an agency of original jurisdiction decision is "subsumed" by that Board decision.  See Duran v. Brown, 7 Vet.App. 216, 224 (1994). 


FINDING OF FACT

The June 1972 Board decision was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The June 1972 Board decision denying a compensable rating for scarring of the head and face does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The notification and duty to assist provisions of the VCAA are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

Analysis

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant. A request for revision of a decision of the Board based on clear and unmistakable error may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  All final Board decisions are subject to revision except: (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction. 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Unless otherwise specified, the term "issue" means a matter upon which the Board made a final decision.  As used in the preceding sentence, a "final decision" is one which was appealable under Chapter 72 of title 38, United States Code, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401.  Only final decisions of the Board are subject to appeal to the Court. 38 U.S.C.A. § 7266.

The general requirements for filing a motion for CUE includes the name of the veteran, the applicable VA file number, the date of the Board decision to which the motion relates, and the issue or issues to which the motion pertains.  38 C.F.R. § 20.1404(a).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

In addition to the general requirements for filing a motion for revision of a decision based on clear and unmistakable error as noted above, there are also specific requirements for making allegations of clear and unmistakable error that are set forth under 38 C.F.R. § 20.1404(b).  Such requirements include that the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

The moving party in this case, through his representative, contests the noncompensable rating assigned to his head and face scars.  More specifically, the Veteran's representative indicated in November 2012 Informal Hearing Presentation that it is undebatable that the Veteran's scars resulted from a shell fragment wound with debridement and suturing and that the scars to his face were disfiguring.  

Review of the June 1972 Board decision reflects that the appeal was denied because the evidence weighed against a compensable rating for the Veteran's scars.  It noted that slight disfiguring scars of the head or face are rated as noncompensable and if there are moderate disfiguring scars, a 10 percent disability rating is awarded.  38 C.F.R. 4.118, Diagnostic Code 7800 (1972).  The Board decision found that the Veteran's service-connected scars were no more than slightly disfiguring, noting two examination reports and photographs showing that the scars were hardly noticeable and not disfiguring to any appreciable degree.  

Upon review, the Board finds that the CUE assertions presented by the Veteran are tantamount to disagreement with how the facts were weighed and evaluated in the June 1972 Board decision in light of the law and regulations in effect at that time. Damrel, 6 Vet. App. at 245; see also Crippen, 9 Vet. App. at 412; 38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2014).  The June 1972 Board decision acknowledges that the examination reports and photographs indicated the service-connected scarring was disfiguring and the scars resulted from shell fragment wounds which were closed by sutures.  However, the Board decision found that the evidence weighed against a finding that they were more than slightly disfiguring.  Any general assertion that the Board failed to consider the extent of the Veteran's scarring or whether it constituted slight or moderate disfigurement, to the extent argued by the Veteran's representative, merely disputes how the Board weighed the evidence.

For the above stated reasons, the June 1972 Board decision does not contain CUE, and the motion must be denied. 



ORDER

Clear and unmistakable error is not found in the June 1972 decision of the Board of Veterans' Appeals (Board) which denied a compensable rating for scars of the head and face; the motion is denied.




	                       ____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


